DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(A)(2) as being anticipated by or obvious over Yoshida et al., cited by applicant.
Yoshida et al. have front pillars 4, front wall 11 curving down to floor wall, tunnel portion 30 and reinforcing portion 20 fixed (laminated-overlayed) to the front and floor walls as seen in figure 1 with the floor wall fixed at the flange illustrated.  The reinforcement is inclined downward and toward the tunnel and forms a thick plate at least at section 24, with the gauge of the plate being an obvious expedient to withstand expected loading.
Claim 2, see further plate 40 and 33.
Claim(s) 3-8,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Cadet et al. 
It would have been obvious at the time of filing of applicant to provide in Yoshida et al. with the plate 20 atop the wheel arch with a tunnel side reinforcing plate 14 taught by Cadet et al. in order to strengthen the body front.
Claim 4, front side frame 70,71, and tunnel side plate 14 on lower side of the floor with all components of a vehicle body connected.
Claim 6, flat portion shown in figure 5.
Claim 7, lower wall 52 and side wall 42 of 14.
Claim 11, the reinforcement 20 is fixed by welding and a cutout portion is an obvious expedient to reduce weight.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Cadet et al.  as applied to claim 7 above, and further in view of Naoi, cited by applicant.
It would have been obvious at the time of filing of applicant to provide in the combination above both steering joint cover and pedal bracket as taught by Naoi at figure 4 as a necessity for an operator driven vehicle.
Conclusion
The analysis by the Japanese Patent Office is seconded.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 5:30-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
9/1/2022